Case 5:20-cv-00770-AB-DFM Document 15 Filed 11/10/20 Page 1 of 1 Page ID #:145



                                                                     JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



  ROBERTO ARMANDO LOPEZ                   Case No. ED CV 20-00770-AB (DFM)
  CABEZAS,
                                          JUDGMENT
          Petitioner,

             v.

  WILLIAM P. BARR et al.,

          Respondents.



       Pursuant to the Court’s Order Accepting Report and Recommendation
 of United States Magistrate Judge,
       IT IS ADJUDGED that the Petition is dismissed, and this action is
 dismissed without prejudice.


  Date: November 10, 2020                 ___________________________
                                          ANDRÉ BIROTTE JR.
                                          United States District Judge




                                      1
